312 S.W.3d 486 (2010)
Hattie L. SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93363.
Missouri Court of Appeals, Eastern District, Division Two.
June 8, 2010.
Maleaner R. Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
*487 Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.
Prior reports: 214 S.W.3d 351, 276 S.W.3d 314.

ORDER
PER CURIAM.
Hattie Smith (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying her Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant claims the motion court erred in denying her claim that trial counsel was ineffective for failing to inform her of her right to testify in her own defense. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).